Citation Nr: 1432448	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-07 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than September 1, 2009, for the award of additional compensation for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his VA educational records demonstrate VA had adequate notice of his spouse prior to September 1, 2009, for purposes of additional compensation.  A February 2012 electronic correspondence indicates the RO reviewed the Veteran's electronic education file in connection with the claim on appeal.  Unfortunately, the Veteran's education file is not included with the Veteran's claims file or Virtual VA file.  In this case, the Board finds a review of the Veteran's education file is necessary to determine whether the Veteran submitted the proper forms to establish additional compensation for his spouse prior to September 1, 2009.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, the Veteran's claims file or Virtual VA file must contain all evidence reviewed by the RO in conjunction with the Veteran's claim.  The Board is prohibited from obtaining these records directly.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2013).  Therefore, the issue on appeal is remanded to the RO in order to associate all records reviewed in conjunction with the Veteran's claim, to include the Veteran's education file.  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the record all the records reviewed in conjunction with the adjudication of the claim on appeal, to include the Veteran's education file.  If any records cannot be located, that fact should be noted in the record.

2. Then, re-adjudicate the claim of entitlement to an effective date earlier than September 1, 2009, for the award of additional compensation for the Veteran's spouse.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



